' Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 1 of 36
F | |

[eked Shades Bersck Caw oe
a Backers Maik. SRemambensia. neinenbwerinnnimerinnenintnni egy Wma uatteamente as HH
at Cheres “Neteess EN Akio!

1
a ao Me. wee - ce Sines epee ee eben ee ee er teen ee esate nee enews enero tent nema) siege po tetera cee once ete ee!
Po

_ Reansdhontadbete Laseeiend See Epes susecnpsnsnstnanteananusnenea nue
| WicerRarcddieaySaabezdy.. dh ent ome enna
oad Tanne Serve: eared awa es. etme WR
a Mucoss Co Rambo TVW De
Ce Aasses! A. Sdenecos T Rebis+: Od ee ernie
oh Modes Sorrdkenagh. Kanne steah *. con Lice cme
| “ik ase Us Nraorien NBM eter agi LED entrmitn
cod Xomar idk. Canneevy Ni MG SANS ye 9 gQRB. rn
Coss: da odes: ae 2b. emanowheZy tn se stiiltiegemetiemnnincs
on. AGA Recane ‘ sAdnsMacky Os ewes, PBR oe -
shun Nadedadod WReakev Mb ecer
a Badheo, hadce emake vo Coca ial

 

 

Ake NeSt

_ AMAdKE {S88 sada saat. | oe
_BReansdhuadia Were Leccedicodd WErcex Qesod an RECA.’ “S.A Cats.
atin: wn Soot neckta re sede. cossecdend, aicest. wakteacn See. .
_ Reaosdwasinbragetioner’. a. CestecMvens CBSO \hees edion sestceS..
coo BRdetbeaad Werzdd codec Secsdkany, & ee WC. denegingeae i
. ae Saime Sednes Gaedoes) and Lena tacea tnd ace ode oe
Seni vnepeven Mager wkes ders, esnQoug doy he. BOL. ac sus snesncnenieannenniy cc
_ 's hdwea Dicends GAs\ake COQs\eabed gob. Ae Wed, ee Qo
. ~} Se SVeNROLE.. Coos dsadtass, exaQreaigd wu Yee, ARC, eon
be Sd wAssaes Aganes io Sng Ghads Gee ssace., Waxes Cex Boe WO.
to
weer cere

| Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 2 of 36
|
ad
|

A Te BiuSadhaeos (Sdaaede , aad Sotedve Codie, ase Sook Mead. SOE

_ Lteaateess New Mee SMC. i .

18. be Neath Yes. 2%. Moe. OSS & Rear — RACAES S&S Xoo. kw co
8. Kron Wer) dod. Z. Talseshads (Panne edb age, lea

_ Medscewn SaegesvieesS. Ses Sane RRO . ct
to. ly’s Besos. Maskhaden Wxoana Keomodd. Gassan CCossand, ash.

4
a
cf Mess ase at Veewkeaasta. ecagoued Sea Soe “AL. -ertangeeseenedaasl
:

coe fi o eG .S.Case CCast. Qs. “SeS. SN Svockes. wacked aceon cevtnninntne eal
- 4H Resagede Saadougd Say, Ye SRL. oes
a Ot \ucLesnanewhew Weseseiscek,® \ Socenein Renad amd deans. a
a ete A Concectendh OGicoss esadousd Nasi ane We. ee
_ a) OO Hedeod Notice ddses. Ses ee We eee etna
ce a. ds New dekads af a MeSical\ eockas Sex Sse SM oo s
a s Neder Rad) oad \Deees (NeMeess, ese \ods Cedhred
som be _~ Redsdvesed Mosse, Veaddiicmesa Vow Sx Wo
. ~ ner: wo ® Mos diesieds.. Ges Sane WM
wid Madco Madea is @ Ragddengeds Ser he
.. 8 Kaen (NaS RSENS Seo Soe. Qesesone a Nc Creaamemnedtts, Q

Kemmerer a So a ibe coon oe

ae Meckeshate, ene. < esd! Aw Aves.  pevend ad Sar caeddaye ce ae

/
“ Ne Sadedichiens. ovules itsnunriintnenngetntsevenisviti te coos uussssuipistsvisastsngiuastustieetneen we ue

cond re ERS cae. amore VS Vesna weaaec AS. SEES ABS. ands Wo ve WA cuties

‘ot Moe, Condiiasion & Bne Metso’ Seve.

V3
4

. Lantetai an AS. GewsdveS.. wmdes BS Sacs NSN. oR. NBA (ECS e 0

. | 2h. Sogameshal.’ ee ‘@ Kwaoaked. aeades 33 BSCS Vat CL...

‘|

oe
14
|
. ae oA En CONAN | eneariaaed \nexcio, AS2, BS Gdreana’ Se.

iu

GO Messe. ch NCI att
coe LO Ne @ eReecan SEM

| Case 3:20-cv-01154-MEM-DB Document 1. Filed 07/08/20 Page 3 of 36

|
|
@ CA Cate RG e.
40> CAwA BAGO ONS SSCS MASA COS eed OS

> aime Sod, EGerioa lawn Ne. Mesto S Laie 8 Se ate: we.

ADL nes Swe. Noe, he gseds. Ss. Meexsa ase... ssndver “gceyed

iP
TL Spice Rack come be & Soka cee cee .
4

 

Heol (5 Maseascaddds. Serzace. os. Cand SeadbuRedecded Reade,

7 Ss Raagoos Nant Mme. Qk Noadts otaawnwe sds Xes aco Wes «.
Oey, Amnomane Cask dicas os Comsacmeshe.
ow Buh Wo Feeedecs & Qgceds ad Wescdeen a

(ra Relketiea..

 

 

| (S35 Ssese> Caedved ences \rease tunities ins wena

sonent bi Cheers doe Sige. Nneex se Cee 7 . coe .

(BAS Bognedieesu UA Bs

-. LOS) Conneradie Matthey ccc ee . -

a QO Reeds. EaddomeMe Ce a

a Hy AOD Esceudee, Nee. cs Nex cee. senctnetautvntvnn .

4 (A Warleeske Wodikesemee. . 7 .

a 1 CG Decksine.. es. Segarsies. os. NeaBOe Se. ce cnn esenicesytt vests sigsemeigessisenteeses tity

at a ete hcg eds NA Ra LSS. Sasa ISS VA.

_ 65), WaKeasaace. \o G&erce.. a echoes gs nem ee

a AAs Keo. Bere& aesawant She Keds Betws Re, — a .

. BS. CRAMER, ahd Meath Seeks snemesaca. cede ne Se oe S _

= . co Comgensatonn, go Gwe. ccemdacu Ashe and agechar Soenags

Ae Sees, ey. Ch02es os 8 O80 000.00, casks Seea and.

fe —tstnbeynh Saheses vent ageegeg op ets wafemannnoe - . .

poe Sinn - - renee
tl AAAS eQdekeoess, S Dawe’. . a . _

morn a. . : . :
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 4 of 36

a

id
te

een : Donde of Sods “Sanoasa Dat Maadeargaa _ciice. @axeane’s. Am. Sder

. J -Beaue My damiqed WNGRSs use Ackes. SH Doan Sheng adh sadse< Pos

Aes a dean Sine Sehesa Sasean av Nose iu ehicos CRSA Loss Suse

7

eos Lale ease selene weve =e BeQenere aC. SOS * cNeas ots Mise SS eek, Resicagiien Macsens Bee es
A os Waos Mave SAGs. cms ack a WEA ca Bacddres Seged RSSA Nk.

Ded nena wee 2 CASE e

28. So wccewnes Mb. dai Ane.” Wr, sco od Wo’ WK KA Age. SexienS Ne
coca ANY erage s, Nose: ASME. oh. Awe. stivshemenncs Ss. oe se, Asdog.

ee AS. ROR A ses mea. Soakoackt See... Ges, AMoeesaier.... - ee
(2a. en en ecestncs Bac. Sa: Aaa *saoethsn a8 — Soe

4 ee. nad bSew » wastes AG * “es S%. “Same -
Bo. Wares tne Tabddia Deed hKs “eKessne ds — BM \Nack DWarK \wh.
mT __ wegeesende’s \aunsdkk in Beddesads CascS (me in Sac, CASS Biak Cua

Boudin enreeomtnee tit MAS AREAL Sad sequced access fee, ON. & Nave Neagl gages ® 2
os See ane : fs MAA TEREENCE. Nees Cossaa. osds Nasetkened Yoo. Miscasd Ske.

sof _ Beaks Neags , ands Sekesence. smases are “K dae MA ack ase
. | Aeon coetied ocd c& Raoessh sk Sst ican es Renee

J ps ows Se Coccan hasessendaa, RENT, BOR. cekincdion WANES
oo AAS HOS ceKexence samreswe wate wreak Sc Miscacd Ake
AEE wae Sesced Mn seal Mic ahasesdtt mekesas Ne Wi

 Redeod\ Sada a Sac cots & S440. ovens
Ra Ye Sworqe Snaseaes Usedoasme nd Rai tks. ue Se ahs Toy
ip es Racesde%K., vase dina heresy Sse, Sstcneen GovesSunes awk Mac deh&
2 : ®t Weeaskh be grade Msi Wd sh & Sha \eog ARETE OOD
 dametsMendiuy, gsckecke gregesta ages. SEMANA & Gee.
co RODEO 6 eee einen ceca Geen tanatiinn
(Ba Wonenes Vema ood Qeser, (re Xsoge dha Vaedsamadi os Sae Manel,
ted searcned Madithe. .gsegesdsu wed cdr aseieds Nam dha
- re
i

| Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 5 of 36

1

Xs) Neal. RAD, and asSenSastay,. Camhac Rie ob Bares VAS. Nese
RNR. eesexnnce. Soden Seats. RES acs” aeea.on Ree vcsecsvsevgvesvnegwursts sesh cerapvnuacisius sures

is. Yecon indy BAS... Sead Aesansa, V2, Aeada. Karsan vena, Sar. Xs SOGn __
oo eh thereat amd o@\eos a coated Bases Se twe. Sear.

 

gested Se Coa Ea ea Sim. eres NSS

4 _Mcae a fossa eb coc ee ye ante cecceedaesnutensnuanit seven senanuee wqernuvemeneenas tiaeisseteane eit itulcitevqrcsssaneegigemni atm anertceeipsnaiatitsnaressnuteurast
— Yeas aecwek! ~ Casali, dines. Quseemens..saese GWG se ems
. Aness massodlhes.. and Sdackecs axsiies ae “donade Ase. “Ske. ce

= _Sewerbaney aces. _Saalaned Wass, Yee. SAO. welraQvorts.. Sager SB

sonnet aed. B66 Dah game MAMAEK Nahe. ads Sic \s Sseaske. Yara. ena Se

pm ARBOR RBM ee cnet on scan
lise eae he WEEE Setlnea, coors Sande. Omacs. aA Mee SQ. Sek. &.
| Romesh, Sdesmace. sande. Valse aod Geauddlers. se gcesedioione ene _
! Ls ina, a's. Ve ands Aes, corte@laead aad Geaced Mek he sea
' ess A Ske. gine aS. WS ena ct Renee las A sso ae Aer.
no DANES... anna nowtinn one . vo
be costings at Ne Sawn eacensenQhe. « WENTALE. e& eked | cid
SOM Gost Qeoges ky Mads ceats ® 850.00, SVs cages. Gasca Se

_eme@Ss se. es Re esad Sohkae. gs Yc. cok. os PAT.

 

j

| i

Le
a

ao ap TheBokeg sede Wade weiss Soa de ke RAK as Nae sathkeacey

- #S Carag MX ene. sto aetieos, mama cmdeges.cidls eas.
|  RAQVSS “Yass oe. LEAS. Ama ss, REM. eke SABWweS ccccuttes sv usvannneseeev cee
a las. oepeaes, OSs Xaoasnn 3S , aie dg NAGS dee. ecov tu Vaeckeandt, x

i t

| a Cocag bak Wad Ackerioodkbu aod snaiicieoshs careasendky, aaued,..

ed comecakwes, WWaistiisss ‘aSexce Oss, Behe Wes, “Se Gass.

_ Cagdsdvard acd aes. SAOSERSOOAY, | BEAXTEA AHS cooteacatel,

ws. & NAS. Neo. RRA Bass oe. Retsesa\ Sada Bank. Leann ako coe
i ase ames. GsawishesS Se esersiana, Sandina Soe’. Awe Seo ddy..

ORS _Comratimedsed od Mo smeNnmsn gneve ee
| Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 6 of 36
:

|

a % SARS meses. Secdaed Sie * ONS, BOE ass SON \a0g ams cckGae

 

_Astkan dt Shanon. nto, Sse sands. Midis ascent | Secarke Ae.
4 AN. wie ox. Moods Relosancu Ss. Bote S done shkeala Ane. @Qadremn Sane seer.
ts Casogk Sowd Skkek amd Seetied thee io sits Gasec sak Seeker
| teak cegresarkanns oh Age. \eagh Ot hekagy, commmnmed wha _

i

etl __mredanmdackeniines LSA. Ane... HD Nacho comisdannrds
| oN Ancces tind, cb 2s adh S@lacasma hh. Rede, Sdmmuace. WES . ask
_ Ralmedtces  caosed Weak be lee Acagmessels be SO Salas
_ Crates’) uithses’s. Bis Neagh was (os \elastinc aaa... serge
s Saw Gasdk Wn Mame. RASA hed Soca,” omgaaced 2 ON SoS

ood eke ONIKALS Nox Scene, Ne. sods sites ohn, Boo.
: ASA ak adda Nie cca BEREAN om Nne. sosdemnesmete GAS of.
: _Nemows Bede Ws. Sao Sagesres Lews\ Ae Coos. Asescam Santa.
ooke\ Qa Ss Beare de moe 2 AccrBiom oRon Sis SEEK AW
ROSSA, Yao. ease, ame Sux Mankasds a a. APR QE » cette wd
a RaarSs AQ Sugs% Of Nace SOOoes a, Shang Keb & maiod am. Sask nes
nn. a RASA hide es ced die’ Seo Sento @\ ede walla &
co 4 mewn SSAS dese Gdnekdie’ Seo Bac Bede,
as sccm in MA. SASS Ga Sasa, AAraty Srenen Maes Ye Deve RB
: -yasts es Sac. Se. Am os Sasda Bede de suse Wise anisole: |
“Ae We: ee de. Sa aS aa a: — acest oO satdne Vaedenadt .
oe cot _ Sashes, Me MWESAH MKesined WHA Xadk se sons eatich ke dh
1 eennmn ~ oy AS, Nace. aookesidke Se ics ‘ne. Lae, oced SNe em soele.
aA. rreweses, oa SAA Agde. Ssogesta, Sesagans Cass. Land ooren seis.
td, Séxzed and comics cared sX\ S WaasGre, Necd ekeds _ wh
An sengndss Ne agvensacets Shek naga Corman ike cleas SSE.

oR eater te : i RRS esata, daa om casld Tecdwed Ak ds Does. a oct legen
te cow sad QT. caationed Na aasaaoodteuy, see, Rawat. Ness. ted AS. Q
Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 7 of 36

| ew Masds 6 SS WS sea NOG. Dede Me sida entices Uicskenasti.

. ah Reenter em ends cca nSem srodhs We Waly WHE gh
onan aot NEAEN. SHORTS Wels. Cast sata sathdes dy, SLAMAST a oes _
eo _ Mewing Weak, Ne BELEN ts ee mo

Oo A Qa Wasde VB. dads when. WG es Vemagogacn. ood & “Seances ee
ae veoh Mecared Weis we wise cay Vesamascr. ast Rasa se.can se ae

iy

cok CADRE AOR. SRBC QS cr Sine Nene, Sats catt Cole
TS Rvsiatkks. Neamdsalkks. Sascacta See. Good. as a Nae. cette.

. L. Aes ds. Ane. Bems. <20d ma, Waiws. was eds sank. Sxasdioss, Ns ogh...
ao i  RECERE IES. saened OR. Saget en ete a Nien
L a Ss. ‘aise. eee. ce dete dane ate wu
ee foe aes Sah, endtven Saree Se VEQKES SEMA ASE _

—Avxcadys Sec. Keech. dws SS ade. Medaasag’ A Neos: xs. Ss * wks, ASS. _—

_ Aace., ante, AOS. eke Se. cmasvnc, Bacon Snes. naa esse,
Coenen io A. CAGES. AesnQesgs a WAS oe - on
coe naan Aden HAN CARAS gos Sse, ca \e og Youd Seantered
a medical aiatt Tras Seecan Se PALL EESENS NNR Neen Seen

 

oy
a | \nediad Sow, Seis calkas Ss lids Smaak Ased Ne Med Mica Matend
. ib. Lad Srcousa ead. SNARES, “Sharan BARNS ca Nee. Mae
. Eh LANCET 9. wo ceseiee cre ange ce ene oe
os 8 ARE, Ware Se Secon, Edewens, ws \ Aes Samo.

ee il — eaQed Sco. Soddiold. Se ee SORELLE SEA AKA GATES.
SS ec ee cane Ode. excosiae Cecce. BOT, Se Noun Wass Yone? oatce Wakao, =
wo ek. ed av & So. sacks. Aesas an Nave Socad and Sack

Se - RETA. BORE, ard. excso Seiac, READ. WN WAS An Nesey

ne 53. Anak some. Stale. on Manda asde BARAK aadhed sc. AG OW. SSN,
cept “dt an wae en We. soa Nocatix. Ndvecdi. ase. Ne. \ikss NesX ~y ss

we
i:
ofp . cess, envens ACA, =e mesh. SAGasiedye &..
hd
a

D4
44
bot

Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 8 of 36

if
L

BARES. secnmined’d “hn. a qa uct. Qanesadien cas Sox Seach.

| Bee. Coating, Se. = eresds SHG mestncs’ Neagn Swen Shey geeks
: | Bag Nek \eogh. sophesials Sorts Cans, costincakes ne smacks ok
Lowes. Scent. Soane 2 geshes Soa casted ka. ce re:
— oSa Mesdns & Beda Nae. Sethe edn Seagsitsticn GAiSS Aedaced
. t. By PROBST OSE. VBBASIN nt nt is aa
se.Seread WLR, Os Reams onde ncaa de 24 RESALE. AQHA, RASA.
“T SNeeS cy Me casetediwas Sisesne, viths. Neakaginesn Leash
rs sAdas aweseme ss. Qs agen Va Se Si hens,
wd st oMasesin he Nec ave’ “vn Nordaginas a Goats ste ean ace ine
a 38 »Nasened C866, sda Nonna Qocise ciseSs ka a Setnegnenn
. i AWA. acme Gain Masedth des MASK come ods A Yee ghicdde
ee. BOA “Whe a dosesamied cain. adidas. cohwew es dke
mERBA Mc desaads. eamoy, BOA. SAN S Modes Saw Sasa CASE LQG
ACS Mice \eoQh snshesiaics Anst Cass onressendin, ceva woh
Haas Aven saoaed Nise tke amcbnes cA ua. ancines “Aoameice. sheet
f Ac. gSand watt oggesead. so See a cqatas SSSR S SRR SES .
eces. ALSNON ORL a —— “snes vecthvininnnnnesieie
se Ne d\ands Ve Qed BdedeodS Soe: — vewbesed AL Mosedit. chee. _
OAS AMA! SNe SEAS mates Le as coasaainne. Oe
eo ARSE Lasnagd Maas tame. Mone: Game ashese’ Ngct- essed.
. be _ Sefones Sen chee, LQ, SEINE Sess eas AgAi\ sds hs
i. Wo Semgead Ne Nae oocentidkciicos etecdue ox ese.
ke wedeing ts apernre. Naner Gpemte. hoe. Sacks Saas keds Leaks x &
. Racnnes Mees, aod. Sagesres. Coat’ os Rema Qaaca doe dash” Ye oe
ease So See, made mds Gels’ Se qeeke eon Ghesastiae
Lo eneene dS abigaicedes. asscess dae Ne Qohs cess n.
_ Lae Ae Sad oss kw ee. sengeagred ess Re ass Nein, a\and

_ Sohed Sac hees. Seman. Seon Ane a gnene qagaeica Ss See gis lg.
Case 3:20-cv-01154-MEM-DB Document 1. Filed 07/08/20 Page 9 of 36

|
1
h
-
|

1
{

Saas’ Noose, cAY asex Swe Sac ds cre. maens OME DQace. MEE oo -
8h ee. Seca ceiwwmete. SERGE Sg RRr, IATA RR. sala ae Nese.
ae . ection na a . Lo thet, SARK. AEA 5 cones Neeass.. a. caatsne ney, Ave. AMS OS

a
a4

nd
By

LS 2 Swea Shaws <siNonne Sa slips 5 Qe She. resneys Sante —

  

L £9 Mee sdneds. AEE sees ds and eta Sian vate. 4 RAGA.D.
sunt ne re _ seScemdocks aS... adams Ses. aedksectios, WS era. sehedue
AD Pwassna Ness, aane ds, Arasmen,, Daca Saadkes. Seam goes RRA.
7 i wise Saad... Beuges sed Senha, ea. Gewend Be ack \ondhes.
et " a ve hee. cesesa\, WRN, Sees combsacked See Exot sas cosss. Ae...

nate teen Ra, HNN. Aaemrd Asem, Sraun Pee sens oe a. a
eae I momded Gus. aes. eam © eareined a. qaocadbuxe Nebonse Xe eo

 

 

S stint AERO weEtiens Reunhes cdaadhed haa wedded aK, AEST
ee vp RES. Swe Natasa Sneon Steno sadly Maaneses EDA, Anes _

i
td

ee boc Ho Lats Saitne. Sey ediaiew Asshnc Moe Niwe & Yee Meadhu. oQerenha.
: sto Tha Lemaneiotse’. OEE. MROLGLNCE. . CATO EE NESS SO Jeherdke....

waif Hrmaifkerence. oye. See. cared ds Sass Mon Madrid Gases Sh

z iL . Reama, Setion be NOKE SSRLOMMANST AWS. CP PROORNG, GERD je seh

4 Segundred MedMaa Aor. getting, © wASeOKE A “eneh!e Se
a: UT Recerdtiogd yoo Mesdn dA, Bete, Midks caccnschcark, asd. ate

 

 

os '
| , i gseceens esecoine. oskaxS. Se atone See estas. ce
(Renan Regrncd Ak as We AASEm Mnessina, attoads Soe Been
|
ce BID ce ssneusenseeevesna ue wentes sip sung euvvuetparhepvesuinsvs weaves tity) sunt, yep cee sna mt yet tere tcetees ces seasnaanananenpeubierncse fees coneth jonas vena
Leoceeaee Ln nite 1. Qe, mace ae mean Se oe Se aN, Cie, BY OW ANS.
veneer eeennm io where. KSRERTEROI DCA SAOCe. CSEARHSAAN Seu Ss. ASS... BSREENR sa SS
- jpn ARONA. Ne QERA. Witasuadds Sve Giebe. aot % wedesd ands Pens
. i Ake Scars, Se, Ae SS en ek 2

a. SR ASA Seondaonedar. Bs ahs Se, sansh Nae. me as.

 
|

2 Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 10 of 36

| |

_ [FASDIAD Dota BWRVrs . haa®@&> arene@’ Sena c@\. Bees an Ae. cave Ne...

be Lt. domes BEMeS. SA. CHOSE S. oc Mae. VoeSscane Mes ker | ey Rees.
ene. accessed. Ya Suae@ew Sa. Se _Mesesageddad Scat $cc ocecesseaeinttinnt:

WO AGAex \ndina, gecased wn cath soos Nodes. eOeeanehe Sizes AL.

& Maartes Neeap\ Weeess. aod Langagine.. asegerBa he agke & coed
ae _ Ane Weecesiics, Na@kacen RAR acd Wks Secs Miaka... Ce esuenenvebpveseunee

e | ~ wa adkes SRA ees See \emes..achaad ts wre cue Wades, Newg cS eee

yo

i ees. comsiidicne.. gedhesked Qee gern wdeids denssinvtreked
ven aasne ck waned,

ALN Ned BSE QWER TER & SWws® LODda saWS mBeMoslha Med.

_ Sad comet Se Sears Ste “nem woldkas

a “BREN Leragndhe Seal Sneghent BAS, ead RAG. «Swe he Rader

Ancona nad. BEVAMG IWS. QNGKEACAQragedhie. oe

AN RABAREEK ncn NeeeaQss ‘he Notesa Ane. saree ke Choose Sane Maate.

: ua Siren, WAT Reean, Sane, aatkeb agash meen Se asd \and :
Beds. Make Mes cates. seacke\ Mawes saeatinny Soke Mee’.

Y

ae Mets

/  eedes Wher net kek meee eds Saw ak

l

Sed Weis se. o eeey Sands dn & ASS. ween’, CRSEr

NESS wack cHhOVCe3 Ss RRR

a te _ Sagreodunds a Ssaemtry, adhe her, eB. \ se drennds. eackeged Wwe

Rade Sod eas) as Raaktks cak Acos eed. seen WAS Bsihs-

mn ane Vaedkeames Skat oxkese’ Sane Seicex can When he Mawes en See.

ARREARS. SASD,. CARES, | was. Sane. ad, SONG. CARRE WA ROL.

nes \samticatked BD Keown oe Sexes. wae, Var OAKS |
Awad See saveer ea Wi sted.

“ SSR cones ake Neha ee AAS OL’ vant & ewok ak Nand ~
‘ Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 11 of 36

  

cpp re Stezes Wade le Site weesdtn 5. ce a —
pa RAGES Aree oD om Saves. Yad Net. canted Ne ene ages Xe Ne a
a Dae. Sayssherderss. aesees. | “or. ome Sse... EN Me hen seseges yy, se
Sp SNE. ENA. een. Nee sees. Wmdke An SS ease
a EBA. mouse. NedresBsed Baws Nemamd Seis Madkee cscs Sse
pecans _. SS ag. wane eden Ys ster. aad Nec ameska ncaa ands
sige apt ernntnenel a os \eckeancts , dodeeaden Sew aaseced, Anese a keS ie
a! w. S&riex. Sokces, sana 0s. Ma®rec. AGA. as BASoktcs.. sengerk ata
Senne teens teeth a Vaskstts.. SegaMey ABSA, Se Saas GEA Seca.
. ok _ABNetve Sse Sa sroctten Soe Siottkes.. macdecses Svshoidks —_ Nak

j

iL sedveing, Ss. “heesuene. Awd. msesite, Svs | BOA, BEADS Soe.

 

 

-
fe
i
|
o4

 
 

— bo _ Segiices. Psat wenca aes. eSvaNa Siar iei a. co ae

®. euesbee\ees SASSO woes Nsnangeshe’ Se Noe aside. oak. DAW.

ice akkes. edancbesn.. See qe sects. cS SS Wands SKB. YSISON...

Bit ee — Raeotsdnes., SNM, WHA. sadencinsy, RABE No ak.
—— _AReosas bef cmunpn a

oo a $3, Qoce. in She echcide cal AL Mediodua arse \c. Rye. Sak

he Yeah Nokaneds oce. aa. a. Ane sezex Wade Snacks Soe. nea.

ce = Raith noasessek.

ee = seo dkertt<c.. case Yan, ke See. oN. smonhess- se Sichse.. Je cals ach
ut cssne _. ANawe as aed Deas. comB Meso. ven neni
cs > oWhe. mote sadaged be ee. asl dde. ak SHEN Wars. BEM...
— _ AOA Sazes WSEAS. wad_ comadses. Me ae08k- commenter, ded. a
/ ie ceodvets. SOA. SRE Loe Busi de. cel sath @. sazete.
- ERWAK \oecaanes, Reasksttcd and cas Mas wcves a Geo anette.
etn h. Ahanese he, Gavia Nae. teceied Se. nek. Re ON. aac ace. Ye. Yee oe
a _ SASSeo, and. Madiwey oe. og 0. ang WA Vaso. .
we mn adres ot Tr Seo Sea a Caches carne Sens se Sas. onecea’ aan

| |

a. es, Sd. Qrasiaed. Ne Snase Ssiakkks, \eag. gseresig WOO’ An SAE.

amit
4 Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 12 of 36

7 “cease staan SG Seeing Mee ee ——
ae 7 a .
| RS Dar Qe. ca Nrentiney ais, ‘Sven « SS, See esheke, Nac d. Ae
maze. ke SO Ane, Qadadoey, Be Aad ceoraed Mss cell.
jo MOBG. aalvese. SNS Nea@\ antes cocse aks SS. Qremecdhe
8. ue. WANES, SeQesa Se Wades. ok. Nor gine Qeaduoss gad DAadde_
J con Weiner HAAS RAKET Swe. nada. cords. SAAS Rays Poaeked M
ad hn ™ SO™ Nanak Sacer. camtrscatreS. Non, Xosses.e. ec
h 4 BENo, DS Sacscy Ye BASE saceds de 8. mance & BOLLS avon ca
Ses eon 6 vais raise cotte. saggesed be genie NARS
ean sesvices. No Oemcsse Wise Sodaadkes aa mecha
Aske. a . a . .
2 “a. \ heneses Bice, Wars Seen as Roeeshh adco ceandday Aeded
| oo Aas emte ond Sceshumens she... gseck se S en ANS wt
AR CEE. HAS. Awerduaes’... cn
Rhea Aso. Ae gsived. Wade en dads LS CARE. ond Keatuedh,
' wots. grew ding, olkers. on. Me ats. secne Sees ee

 

 

SEER RAE wane ses Xexcanty Komedia. ex. ame Weeden... coe nat
. de. Madteo. ww. adko Ac gewed Rast access. Sse, canck eR

aid mermrar needs _gse di kess. Seats co d& \aae Qs waked Agen See cane.
+ ap Anemtineds sece sma Me cedsce. Wiss. egesseest: atfiela,
i Bhreas | Aeguesthat sneska\. aha gah | yesaanayy, Asseskers. | QarRe.

— fe ~

a ARSE 3. KGQeosss Ganek chscdkt Qa Geooke.. exerodieting anes

AB, BOSS AKA. nes. "Necsses we Wak Ween omcnsseds. wea

_ Meacky sassche, TEQNSOS re Oo A es Weed, dscagenad Nox, —
on : tess ain daha a8 Wh MAE ad's & Qoe Velo.
a 7 ood Nea gence ned Rete sroscke Amal SA

_ ®Wesitee.. Yase> a nse
“9s oo: weres, 2s Scr Wes. Sasdeded\ Rad, ans » Rae Woot CEM
- Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 13 of 36

__Beoaasn Sy See. Sessa, Dass, Ne. Acta Seed. SEE DG, & a.
Wu REBSem Og Nos Sexes Nes ne anedicdk Se@tea Se ——
_ Meares Nested Wake a. geesct aes, Gus S\ered A. een
sven Nes Qrshases. Sino Meuse Sagios Ss Weise. acd dees Cay saci
eee a oe LedWa medica ahak& rneadeesSa.. . sangeet
a at Soa Wsince Sus Neckshatts akek, aod N ees. es gata HSK ARE.
ay SESS, SWAN ... aed Noseraisely

 

 

heen Seen euznatatonny gon cae
el! es sAAhacadhy, eased. Son Se comtioag Se athe. ss. SA SA
ee ee Aedaestie Setkdios, Smew Sse, meceQed. Sdtandand.. aR. cOsee.
cian obs Aeiess Sess AAS = “aeSanes Sates Saeed Vaso.

    

ne “Seah wa eek. \ deagued Rw Bs P geenctatet, ve
: . WKetes, ative vest Snes, Sooke’, wat orkere d A. ake

 

co omdkes Minds. “\neanedhate cafes. — oe
aa Dekacea Weceadocs. Oe eh Bad. aane Vo. de dee Wed MK Sass Ae
a SL IL weamae’ opens Qe. SOC ae Sod a thetse. gsi senes ea ite sedans.

nnn CRE BOA Qvebcol Ae dines ca Was agence sadual ont iker a
svcnmntin eee 400, Vervine, ne Aeemerdione’d Yaane “Me aane. _ metocs Macas Sacks ed

i: Nasaes. \red Aa Badvdods ands cae. errQeumed Ses mad sesyenr -
— , sities &. Seren Xe iagiwe pO. SeSRen Qe, Ne Qe we...
co do ~ ASNENADCES.. Ned Nou RAEN, a Skmeath.. . a
AOL. Darna NS. Swe, arenes ded Mamne- Keane, Rear hod cand. Aesves,

 

  
  

: orb ted. Jedartods aad. Rca. enienncens. Baics aah cesgensNic.,
SoH __ Mes cS. Seve na ARR. RE@Qensinc, dn. agesanten ACen
a tt _a\Nex. RAEGINSE aad. Nncsosdda. Wess... ae

a ; Nor Medrzed eardtdqdned aad. asersdwed hese. dabsrdroad. ea houn

eg aneetcteteetnne nner i Usnen. Badvess. ead seSQoaSwnwerd. Ravenel No. Sette - RC, ewer _ 5
fee SGA BWA... eT
ene ene NB. Qeweses VCR, ash, ode. ecwiibess MARAVE, Berd aad Seite
/ Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 14 of 36
it
i

i

Rees edwves & \acwa BOS. aes. as pamese a. se. B. SAE

re “ade Mee eae, wath esses Sa S came dead, wucabsen dade ee
iin SRedGies. Ane. ancyes “medio gine cada. seaweed, AMadKes... hese.
makWies Saak cosh we comtedsed, Ses naea atte Sedede ou
Mas AAA Gena on SMO DA owkessdings. Noe Soaness. aW\ss
Rekescine Gadvenes sdeagdhe Shes woese Sehanes Ne conclade 8.

 

eae\ oF see dicw. cd WAS sacs betas. ESLAAONCESS Sd Sastves

Lamdesmine Ss Sve. omedkes tottiay de Ske an aggeak and. andere. a

oo Ane. ysec.28& iid coms. “wRA< quate) a, qo tikeds.

. 88 WAS ahexesdh onkessimed. OLGA, SOA. rece dwse. ise. Soe see
oO ind Shesoes, dane & mens Banke Keves Sor Lsaness.. ERQST

. ogy Se Mees AMA Asnqee ged sie Ae. agrenance recess, LN &

-gaganes Anak Leclere ts kasathkes Ldte Nadie dao teak Aven. a

MRecatha, Secdae Awe _acess hen XXee aes REA oo
Gate Ne \onestvagse Sve onkes ino, oncenaiidticadls. cambacs

tachtath acuta atasa ve Shes pL dae

. BRA smesein, etohoes LWNESS | BBO, . ahoes Aageemeds Sem eee’ ee

: i 1 :
pelos tenn ahs eases tacelebaceaaces Qa s caenedfeittiad Cae egte e

i Bad Bem, Qaesn., . :
. 4 | ‘ete MS Manes ANebae.. & dee. edoawd Sen QSMESS os Seve, cose. wok S Ye. “
_ ReBesd \Siagtion .precest asks cues. See. Nehoa amd wedic.
oe wa, Ane Ser ces Moe. eGesees xesioe dhesaion amd \agssges
nae Bina, ds neahe. QSeIGace Svs asends.No eed. Aeek
Ane. cones “OR @ess comand. Sace. “Neos, casero, Ag’ GACRAE
vaiphen aro ena J6sseS |b comascd Ln hide. Mroeshe Kad. Comm ttt .

U _ @sngrouges and. conssackess ace. egy Rw. Hide Sasha
on  LODBLD SQ RESAETBiOH os as QVELESD ©, . ee
- Ae. Doslnes Warsg, Vaaers Qrrande Maiadk and Vacacs mw SATs
LC foceneda adver, Ae deeneddar hed arrennnces, axe. aware A.
Ree Weerncy sande Ke cio Wika giion Se WRda Se ae
Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 15 of 36

see SENSSS aed socihaddinn, Gade An Dada Kbioeaced Mine rete on.
| | . _ mesicned oe sentades che sell gcine adler Beanny eseh.
co BB. ENE SENER Se NO. eitseds. Sen RE mo. Meck. amds Axes
ReSSeSTEeD). NAAN. ce Mad a. ONC Aegsaed. Anion.

 

sehen -thvepuatinieereeaeasareeee oF _ a. Nees Shane | QS CSS a Nastia

concent A088. Sad Bedhenkadts. oese einige aida saede. Dna, eQQueres

TP REELS. C8 sags, asssacs eee accordion, a Seeded a

{eantrenenerannmen inne a Kesar a ane. Sete Ce SS

ee AOR dedzel, Sto See. Gad qian cnaacs..cs. YA aa, REO, and...
nnn th seroma As ead, Yn codiculoied otdacror caine aad QadWicad. caskseS
Goempucinantt - & ashen, Sdeaghead aadnotda, Ne Ane shereach ehembadts. asia Nae.
at pean, oS Ane. ag enence. CMR SHA. QEEceSS., ——,

 

te eerie Dace. Se QE CER. Agadatiaioeks _ RE S LRAT BOBSERNN, See seyen’s RS.

Aen, ames dkedicants EATARAONCES , AA A aSseengn. Nees. Nacete. Snen.. _

co + ee, = drew. os cemdods sia Sxe “S&C ge sade ab. maen
ae WE dee a Ce .
a 0 sat Ni NS eesangenbence nin Snes. Oded. Soh
| : A. amdses... ac. aiesset..so Ne.
a Gone ah SST AMS. each ed, SAMA AGS... QEECETES. NAE. AO.
- @acmed Noy ne... erereape diane Bares MANS. a
. |W Reckween Sencescy ond Send. SS. Bake, ae. ee EAS Jergoed oo
a - en antes Se gemredwa gestsecdsed Nas.
| nosed and cekalinted. Loy qoanesoos WSC gsicen Shak mendloess A oe.

 

ee escte 2 _ Ane When GS, ASI ANCES.. cana, dase: embeds Swen usin Wane BGS.

spututeevsuee lspaladese. RESO... Wards. ese 8. Reds ss. ORDEAL. AAS. whe _ _

rae oaks ne Ane. Messner and. Moa, Gackos.. \
oe Bovey Sabo. and Senods\ens. oniaco hacks aad\cs. cenusatneeset

a eet _& eS: KE QSESEMMA, SAMTERAL Seeks. WR. eas contuckS, Binge een

eg tele Ou Dosa, See. okesesseutr None: Geane, (Tan 3OA= Jane (5, pea Sane
Hq Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20. Page 16 of 36

. i vec AAs Q\cdMG Mae nob hod ack AKGAK eanQaagnes’s dress ands Rees
4 BQ Qhyes , ds. NECEAGA Gy SEMEL DAR Seagenina be ENED

ij

este eee ete 7 — SNS Conkes’s ce Res SS. Sangartiala sies Reo aadke aod. Nesey

LARS a Kea non _ ety Cassa tiie.

as aw. aves ANS. ssa. Naader Sx ase hOS Sends Warr ood: edweds\,
so AO. ARM congrenest Ades aod ves GME IANES ck Teena, qe

  

. Telecare OHA SESQEDSAC, be QOS amvacomdacks Rage. NN ae
Bley Oris, edeaoese mod Qyemwaan. Agnes varios. wk Sheek
cn pea eckdared and sntacdrcincd eesc. eMVSAMESL GoOires ead.
no agar WOE. Ancoady Nis eS. Aaiewerk woes WR _
L BN eos nne re
“ave Masenes ACABIN ah Sads. ae she. as Amat wads. a dese

 

A . ONG NSECEDMES WH Se Qnnds. We Aven dain, ssGccest
: _ Rsidence gwdos, wosnesses. Siests atkes. ——ee oss. Vhener ie, .
_ Bead cdkes Gase, cKcas. rca Ksean, qumdenetya.
ww. ke. ReWareacy, AW DG RERA EQN cabessines Ane. rash Byes. adda

thes Res eReine  vwdoyanes Ana. Meare, eb hainecS Pesheuame, Nee

 

. depacon dad caneeh. gresded. CONE Asae), aoreogneds Loe we
gas Bek, van eas. a Wiasnese. Ke ENSEQY «.

cnr NINN deMckency, Weseceaaks Sos Sees wokerminess See Sonekess

(an BEM Sy. de. Se. ga MhecqaBre agueds aod dAsdbenge dhe yecess
ee SW nda Ave neatine, cheers Erased ..

 

7 vs) Wie voder sed gelled and. cea idkrona. Aang: Se. Qe.
tb OOS. WARAS Fodemecdo edis and Nes aves. @Rger as, we
Wo Ses od. Asnesogesa, Oe. ee. ave conduct censed REECE 3S ION.
oo Bsnaenes AWeks. deceseS. imenmies. Woke Nedved a, Saas Soa.

7 i ow tk mdequate\y secede Ave. RNCCE SS. WA Sess WSAswa, ATS,

 

_Tekerieotia, Kode Aoanthes aie, ox ‘one. seiscenduck asdinea’ aad .

hb soc Tyee na gens os CORP QUeK A QracesS. Sox obtain, eh ASACE,
Sain eee ete LANE Ree Baws dk | Se aera ates. &\ Nokes. os Woo eg enhoce weg

mee ae

 

. An _ BOGS BEE. AT Rome, dee aged aa norizg, de hada. Ow ede,
bean and. Meadow dee. andor, && Aye. siiacopkacs sesied

|

i
. _o —wesseS yo eis, Kanes 0
aL

ij

Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 17 of 36

_.Baddes, whsoesses amd esdu, sdehaes skamgs ands hess.

__ MBSENOSSSN maseemens Se. Gund Nye aantse., ath, ws Sress Neos oe

core post “ocsahennrraaes Se vinsn nena

Fenn “eaNGicadticts.. SES. LSC. cen ences wee iy eae vite neve
Ate e WE. aeons meas SE €

 

:
a co SIENNA ONE GS Se.  onadtdiee : Janie Se Se

cee 7 NLM. -Bodwsavc’. edkve. AAS Medea. Ass Baad, See ee Sake Bee

i

aa Ua eess ck. nese. oniacanaecNS _ywiece Sse Sve. Svea’ SDA Wat.

- AE RKODSETE NES WAQTEQES.  COMAICNE BOA coMagOaa Aran, a
Ss _gserRdresetimed. Meacen & aman ehess, eh tins ee _

VT
Lj
:
a
1
ved enone
ii
i:

new WA, ENE. SOEQAD Be. ces oo cecsstesceuslacha vis eseunees vue

|
wa Ho NAT Vos. esses cadets, Sr t@Ss ACen ek os. NAse Aer. artic: MS
iF

Borsa oleS. wAnese. “dane oaks | gad. Deadae ceSused he.

eae RETNA, SEMAN. mance ance. orrage, andles, ——

 

 RSOAE comm g~isorn..greces 2S. Se. Oesar exdheace. and wis _

: NT Sa Dodoned&_ Red and. Marre Satanic, caw, atid eke,
oe ow Ae SbcoMiucy cechess geecess coset ecksotkuns a, bed
: RECOM, e. Gresddede Gacan de Ave. BOCES. .
“A Derzal as Ne. God gssicac sabes. KABA Naceuinhey aw
S| Wkedenally Saccadn. cabadabed PARES Re SOS SAQA

_RECCL OS aot Maok. Sere ge dhe WWALSDASBAS Hele Cece.
Sag enc Qn. Nea Gindk SS _Amsatse SS. quate Coe AS keds Swe
ats, Ane. 24 cesena Se RNAs... eS. WOBI™S.. Meer Qhaney, Or

J
ot pon dbenton. cold chihanrhay, caresses Aye gaetic. *s. Soca tn hambesinle.
NE. sa ckormed. eGidear os Mase ka SRC Asics
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 18 of 36
i :

1

a a8. 2 ne. Lenn hIwoawwr have. CossecSanas Winices, Basocithion (WsCoe\, _

— 1 i Ste Bae, Wane. USiow, “A ide cveokahs. Ne tema Ce. So ssa BOs...
a 4. 1 Badosnsd,.. OFS. TSRVSBESAD Wa OH REAPTAS. Sse. Mosse MODS Bod
i ol _ Mesagh.. GB ces wy nnn ntnenen on
Saco aes AXSCER , SANE F. Oss! ARES. Sxcanboos eed kc

 

| weet &. Rawey, ua, Sac RAL 5.

7

i —H AIL RS COR. din Sak acters dss, en wharhe. came dead. Se Ls
te 62.5%. esadenmers Anes ace. \os Lea dine Ws BALSALL cen :

L . : : .
Bo deetcdes, oy, SEE seadintsises Sneuenet , a eaten es. Sess hRON

2. Mogae aseskzess BER QOS _ we, sfiedodnene.. an wcadrare See

i
Geo rorneaws. Saves SS. Rane 8s a osls.. cesseckincy Meee
Boeddoc. nel ets ARVO ees. eanQea hed da dSondely

seer eee atten bee ee

1
it

ental aindle neces sete emacs Aenberenn se eene

7
2 al __Rwnuats Seese, Gace, de.

TO
i:
4
7

, See ssecenis eS ws wast

 

NUR, Ae BAA. cRedze\. GEES. GSN. ae Ra NS gender, N xe.
a SOC. ails SRA RSS. XSeSed, seo. ee... Cence SReowds | ces Se.
one, Yenares - BARK ask Resced Saas essdies aa’ wmaaweh _

do LAR SRTE RA Qsacics_ ae CH SSR SS Soe S SCOR oe

MAGE AIA, aos. Nt ey, ness. dws » oe enna

iia eer sn tenes nner ne wade
i
-

tf coe aod dessiaa, cocechaad, : SRice sss Now Sxmae..goss gece co
a , SENS, SHS. cshecind- shaded dsc, MasesGa caaned awe
: Bs condiwinnad. SANS eo eo anne, \oe, akesee
- Raa Nae Goa Censgencas hating, wad. € Qercana Vous Se Eocene
Messe. Radkikks, RAGAN Se Soe De grine AK Ascges hy WW enosh Yee.
_ | Roceast Anceaseome.Gevzorg cd. Kewslitsticadly Ussteche & Xse eek
celle eeevsnenene Rerigiees. Ladd Sac and \natikoMoatized Recscos Mek: AS i Seaedern,
- og if Sayeda. Bad Waseda, Asfyes. Casicnanee % te cot ae

 

7 eo GE conse 2. aod savleaes. xéstagiodern \. Secwacn NZ...
iy

i Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 19 of 36

a]
i

tk Boore..oe Ss. Yee. same sere sek, es Ss See sewn, Ween.

we as BN. o Re. Resend McendacdkS. ne, Caxcta., AOS. Srascen see. SK.

 

v

saddened, S nach, MAS. LSOd Taare , eae. SA. Came.

 

- 8. bonastensen Sacen. CREAN , Meeks. ea S: Sahara deeds. nad

 

| Wie. Sdaeaucloe. devs an Taone, rec So Sows Angee sch Sm. sdodetsd _
a _Sascdem.om Sve. ceiqheat .ceeserte. Ss. Rsadtsts An

 

wo RnmeceR neh. @ Coansnes. BATTS, BOND (Ae And woe sek eer _

a MET. gen Shoes commen gus gone jam Ane. awseasendke ockeuse.
L - & WALKS \easd| ceherence.. AR eS ONS. {Rod\cs, Neds sod cased

oa Radi de geadk SQW se Nnane Save QSERES SAL DAKE d a.
AB Wee. Mncdind. nh ROS Lean, Cassan, os Need cosmred. Ne eee
RAMA Geese SOKA. der Ye akcennd. aoxcanendde, a

BOAR Se Naewedk , Ss. RA’ AQEEEAMATA A, * AQ OO. «.

— wend. AD. GeswA Saar. eR. SE Bo. aA. wabed_ AGS. awesed. ea wes. etn

4

a ~ RES este SesOMo gus Qos. sa Ane soseanandadre aelkware. a 2
i]
|

i ee ws & a4 Sees eae Nast 5 eNvekmas = asa. Boeeds_

z 1 dBA. Nas. ose nedt> ORAS) _N.. NN doco ded, gad 6 \oceradde cs
Li sensed Ne Nace Dears Semen Tecsasion, ares Awe. eheser

 

i SEA essentenddle cclzase Mnere dk comk MSE agesotimmely.

oS NBS. Ds

este Ne Reged’, ya No, \ Bae ae, ee Ss. “wea Wan.
WEG WA skerts be de edine son d& MA cheseaall, sckecseh .
_ RVORER A, us Sweats. hoc... RSE CRESS 0... a

ae

  

ONES. ENE Be
BRB, ccsnQare. conse aed. &. Wie sek COLES. eer whos’ _
_Newsinny DR comndMaa, qaissameds sdecess Loewe. BS. near. aves _

i
i :
fo aan ee. Sa... of. Cydia Sia. Gar. AMeTe. aQede. awe AHERELI, Ware

o SERA L...GSOBREES._vo. Ska Sak. Latseireg, aes’ o
J Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 20 of 36
oF

:

 

cp NBL Brew cents & Xo. Sarena dt 0Sacdsd 3 canmminney Se der.
- il a ugsiave. BNR EK Nico. camerrsicadha gockecked, RHagesha
. - | Basenmendhu, ah wats Bac. Recesie casted. BASHEAK Keen.
RGSS. @cconsts Ne MeanaGesse dk Se Mae SRE, Casey Yee.
5 . weSenantss se Soe. ame. ease ve scone oe
es (Oss oWS & gcerionsre sceadd &- None, 5 Laveen, Xases Sy Sood & Sess...

4 Bad, Kaas Bache ack ack. Lone ews SNK
] AR akhesed Hoandsas NAS |

AB Nests, \ea@\ Snsdas. seXeands Se Nae cA sks <— EB

AG) Nos sedisental ook adoddc. mScyos geen a

OS) Bag ceieien Avo dive. gue e#\aiing, end BRessuse sade ne
. Meads caoaSeaca. Seseadn aniac, @Rsess aarfLel aed
H Cr SERS, BHOAGSEN a. ne ce
| RENOZE. Wass. decanode. ~os — weg \ere, 6 SSE MO. _Qanca
ree PNAS ARS Wadane eed se an Heads “kn 24656 OL.

| A s0.g00 0s, 04S, Foes and ore. pdgaedk interest. need Cannel ante

 

"

co nee was” a WO sega Showcroe on *. Woadee. Date. & aw
a os Be We gewed. ds Ndvesty, ood Ssegeat. tude Secon se
sehen | & Aout Ansedsostle Aerace A Sastttindh Rabeshitenr “i
wo RANT Exeeows, oS Sageedn. mat.. Nonndsiiods RehAreiant..
a? aK copes BOD. S cedenes gannognds decade SWE ee
(Peete ae SK Nee sacke ese sex Sect Sneselka as. see a
Uap dya Resesi Svass. eased SNS mo hact ta, bo. wines deen
| | co ORT, RNR KS. georeched. Mead samver’ We Do sekeieien co.
RARE, . SMa. AENENIOEE SD, aad weicta Se Rekesa\ Geox \,
_ Baga: Wee. RavsagsG Bod calenoues as Daceanis saps,

ASS. Leow, BARES. Bod Seo snerdioned. Masue NAP SER

ge
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 21 of 36

ce — Rass degdued ASA aan Ase guecess badese aad aes. ween.

sone Te Waar. \eoad. RETHIQES 0 sone nee cos . Lanne
etna — Na a osemisae te, ce aats. & Casts Dose. sad. waechhents RAM: $e
ee be matGese. cancion. SSeS eo

 

a | xew Rag craneds. Ye Sel. S2. eidinc Ned ee aE Saute, wads. a
eee be east So SORREES aoe. Ne. Leone. BNsessS Seats, seas
oa je ARS. ROH Te a
“andi “98 RABWcadla Work « ERIN. BGO Se Seoe ak. Senn has. Shy

ocheciecanenenre mene se _ MTOR. aad Awe... COMER _aoxe SAAD. nes. Nass. Neca. AVS. mH

Nosy Vast, Wiese ss, Radtss. AAW se. LQFSRATS. MOS aN en
AE. Oke. Costa.

 

 

ee ~ paren: eae Seman ds“ Degnads mek Case wn AO. .
Lasoo eh excess e& “iam ecm.ea. cans 3 Sees BOs “wrese. he cowl :
i

Rad Yee.- Ga\ Cosmgancas RRA den* ncewwe Woe & Rexcet
a 8 Rss meas: awk. seas nasnagn ns as ANS dacae
5 wi Se. BS Noe. eane ragese sneaiored Aneseiay. as Neat. a
ae ORNS oes en backS \ewwanentan. SO, Syeauats | “SN mA, <

i & BARK. ackersnces . ReaGoreN Cass ans wees WC. Ades

iL _ Ruwwestich THOMA | COmmAnSD. QOS VHS AOA SBS od Dodd. ean.
-f _ Mes gem Yaak cesses Qe Qos Sm Dee. shasewed ica aos .
/

ade a. ORR SEW. Se. & Gexce.

| we ae A. Rxotineke. sess & Vemenovicz.. aod DceuaWS. ess Ah.

AWARE. Bao 6 coe wins nee cbinenese pees ctaetsgnssienn epunteietette

AR. peas&exen * San ore. se. Ne Nas. e's. or \aods aces ye SES. @QR.
_ ABN. VRAD... od. esKeina Ses, meseed cmethve Ooo momen oo
fey fagssnamtien Se. Sse. Ree eke, Naveed. RACBE STS. Ssh ak .

 
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 22 of 36

|
|
i,  mOrtdiven Bae Ne aged. akecss mens, Aoagda Gams Sovledse.

LW NEREROCE. Rew ASRKAMAS ye Sogaeds.. eS. CARROTS, Sn@ OBOE

lewd. Racouady. Sex. ASS RENESAS. | MON CES B.. of. * Asa mani, Seman

. “jeosks, Gees. BRD. REE. pei Veoreses s a oo stb cvoatsevninssusnarareetenpvasseseee vues,

4
:

i Coon’ Sess - Ades SoA. “eSncnnn \aeerXe Wordeg Wass
ak Wels No Ge Ne giued G& Ldvesdsy ook Use QMXvos's Ne
UX seceaS t Seose- Masato Sess Nass Aswad MMacsetse. WaiQesence
am 1 tase wena wes sedeags asithagidon \ Aenea Y MWe Shnes:€.. 8S

WK Ane. aecne csese. sek Gs Qn. nese a Neat. sccoutentet
. ~ pekdbn Socndec neh We&emdadts Vekzad Satees and Route, Nand.
a oo sohdiake (RAS. snsilkame’s a. gsackice..ds. Satine, Swe ete
7 i _ Teasonade sneasore odd Mia Sawestoh No gedke ds “ans
oo Mnesetiny Seen Sane. Banana. edioseda & Sve. cosonadwats As.
a i Mecha AaSkecked mac Woked seserea ssaseeS nad acank .
Ste ac) athe eskaldi ved qeackice, ae. Sted so ae whecked ne
caseas ds Sne _cacacsal ge gadation Ascan Sne. Saatee & 4
. Beqseagred. ner acy, CREAN MO, H. AAQeTessS 2ATORMRE
vs Qwest. Ares anc asses we. Nada, Seon 7 Skesack ln chomed
: SENS - oe et ceed ennnnen os
380. ae. adiicexdee » xetGerede REA ce io eked | ASSags. REA
RAK oe ohare s NS, WENO. Swe RB SOCE MR
as Vong gravitsnake ceads ds Udccl Daskes and Neneys. ads. L

— and. Yeoman  Caesed Weis Se

+ ies - - wale ip ca yee a ete eee eee ete ene nee ee te see ea a

. & moggeastien Sua § qasedatine, Dard QE SBSKE, eek Ween

me A

cote npn orn ONE ARO, Boe Ne coos shoes. .sneasa® agogicda ood . ahd x
ee . baw aN. ‘ser. We Aerae * Smad. Kodercioe, aor Ne. Sex dag War Ss.

- ls Weds DS: s@ Sse. CES >. as. Vas. poe SEE. a. Deqeraiad, & Xowerst Fs

. Neecabers Segnaitcn Ssods.6. ce neuen

i
Case 3:20-cv-01154-MEM-DB .Document1 Filed 07/08/20 Page 23 of 36

LMNERETORE Rawk Sesrands \s heeds aagiasds ered A amees,
ms Bad Reaney Gos on ooseasds Oat epee sts. 8s Ree 0e..oe., CNS,

az Kees and Recydamedts. sodkcsedk.. ee

 

4
i

Raa. War No. Se Wegs wed. aw N\aaessa edsos.., RR... Ayaseka Ne wa

7 1

in
i

meres an

ed
i
+

~ He nesters ~ : pr cesciae a m aae ene a e cat wie eae ene em ayes ot aetna

Asa Raw EK. ceyeds. ke ceeags. pacnagndes \ AN SSaces ade NS...

_ Senae.. >. Se Roe. _ Sarre. Les e.. me iosed. Ageseun_ ‘ek. Neca SS

. + wade aex es, Das. eeesceds execmwe,. Sc eS Bs. eas eNeASNA
4 / AN eeae8 ROH Beta dhe., Remmies®ionas Bates. ses eRe A.

Nese meen certs, paren esses. Ned: ‘ce Ra. DE RSde, Se
: _akedures. & Cacgess Se ee So eaten ne
AS. A ass Needs a. Nae. meek. Sraca nebesea’s ” aay Qne_. mdcwwne

il
|
|

3

os wth. odin Mitts  sneiiecs amds Sse. News asec <achnekolke ss AG

|  WSeS@Ee es Sse Se cee. wees SA &. Sed SR BORES 4, MOMEGER

ty
ad

wtih CARE enecdwe., RARER Se wteshexe ds US Mac. AACA .

Jo ROUDESS OS NE cshatem@s Sed coodss aes Gehed Se |

ie
a RIERA. Bo, Drs mware. Rsec.eS% aa Saad may We ays
ee coo enn
. —th SS ees BA\sa..uat’... aN se crecaMine as ers, hese’ SGSAON..GeO
co BRA oss. re Coodtcttes Snen oese. Ksmddvery, . Segye adel,
rae Mea akan, Sank, \nothaetses Mek ase essential | _ eas. eee
ofp RD. eee, nsmeses Swe csiacstan. coos mae esseakks we .
. ss “Band. NERS, ASS. BA SAicawe. 8d ahedhe xcadiney be :
Ho Awe. indavrtdeals. Gas deanerdsar GO DDONIESRES,. CLARE Be
Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 24 of 36
i |

|
so ate. Roe Qeokwndse coke Gad Aanceedss os Shs cased RtAk se.
\ l.. _ ARS. se. Swe, degined. co. Wise. SERRA sadn Sneasiney A od sdase-
etree gees Nee si Qkos’s due _exe
ae a 2 RY Ne Soe. degcised oh es agecky Shel. a ae
ce i AD Se Soe. Vets eh Dace agbes “dea mend cast Sons mae
away OS) arene em scacion. os WWE caddnemeds oa. WENA

Begdmed ade &. Md. Aged a SS sasanepeal redece..

 

CS ooo coon eestsn penne nescence

 

EY Rag ceurion Ne ee. ser iiady, Vdscodk, QSESESTES AT Nae ae

oe
onan OER Se. Ne amo. acess. smedsas. MGA, oad. wavidhy

AeceRRE RARER. Rea nan dss. apdeyvess. SEASONS dak. Ses ee.
Se _moacans > WA. et tests ds ® 35 500. CO, CONS, “Gees eeetdaanes
Be Lydesend, Gas. Woyamcien watie a Sne Geet Gee
ce a a dp ED Wek. sedkes ma Dasha, Bean Rareiats. Niche. eo NS.
Xe ten oath doe be Mian epecaine others .. Ce
senting AAR ade arenes Sinw SWS, Gecea oxen cared
OM ecco casters, smdher, eles sine GAEL, Goosn comanemess Ne

i | Sats ae ctienkoak ometsess Grea See aiecet. 0 0
J

Bete es Cod SK! Gad Caceagcncans aKing wd. eSaedna mes Xe Wade
one WatSe SAW Bes Vs Se wegswred. aS Ue. adhe Rao gessy
a Wo ae, Ynocesst Marenncadiie. Gekraxe ds Vecdddsadt ae
we Beda reedai Heraiaierr, Ogee s- Qae. Nossa, Yaddoerake._
- Inas&sexeace.s. -.

= MSAK weRetes and. seWeces. QATHESEHoS.\. sandy Slo Sheete AS.
AR Rae BeMe. UIEke meniade® \eseia ods. NEBR

a “seks. ove od Kates Marketa, agbvcbhahes ad ¢ SH COMA _
ete a _ RATEESe adh acded end acered and Auer ayer Mah comes _ -
oi nernnnem ne arora Qe vatsemege\ “Wdoence andres, doneedBoen AK canal
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 25 of 36 .

Hi
'
i

|

hocigeutminamanenee Lo Reageds. ve. AES. CHIT. eked ends, wen ee NASR oe
ence as SRne acke wad Anactdcas & Wacker, Dadiwcd og AES WS. hes. wall
te Aegdwed WaArak’ aodeda agen Os Nike... usec ROM, REECE RTS
a Mee, Se Bohs Mad Sanckieas o& ‘Nanker, Ssedne es Sed ec, Medkeo
. ' merce Acidoesese biker ents. REN. Dads _ wad<. ¢ BN Gaye ..
a Meh. Xme mods sab Ainnedcas o& Rackes, caaned. BWadrsls cone
r “el oan Robeckes., Qed se, oN seine dL
med Averenkkes caaQiocated csidheos. Ase ermcess

| eR Awe acks and Wacioss a& Wontes anes RAW, Adee, a

 

 

 

eee. UR. werkeiads eon we Warde Saino AENSADNMLS. ROO. Naseerenr _
o wee tee ASOY Yenc. akkck ody Simesin. wadn Gakose. \enasis eo.
ke a ied. huskex, Madseadror, mad We hater a comiscks Lames, eds

rl
Ae VEXEOOEs , yo sanese “ne. geeeeZ Sis acs ack WaseicaS __

ir
id

|
i

‘|
“tT
|
id
i

pen __wtvrores dk. apese ey Mage. al “eet Sao coca

— _sikuereS_ Se MAR a es
on x Me Sine. Ree Danese... weedy. & Yoder. Asdsaagur, od ~~ Qeds

 

. 7 trode eA. We weNond.cawsed Wet 8

. i aan VRIES MA, nts. genes. WSS -
ow &@ BAK WR ched Nelgtces Nts. cod. Naase. Lace w eeveded.

a AS wee Nets BS ae cod wha a cares se “Ak Aawadhee

 

 

q WesIce So.

huni sy. onrue os. eet =

Cd ENA, BESS . weateas.. waaidv BRB wee, co sl
cen adeeerone BAK Acmmands Sob, ayeness maQos Wastes ss. hay oo
etd J eod. WRdAng Sas. Sos. et BohaaWs “sa Shcess | & * BAO _,O6O. 96... 83,

| Peers, and. cesta’. dereS Ce ee es ts psnaianssinse eae

i:
Peg ST ee -F:
j

oe bow. Sesane& bao Cenagunen, Hedadtion: ound Qe Wee
cna Ase Ts ycdenne Der Sees, se. Neds SSexenc.e.%
  
 
  

ca Hl ; —.

. ce ooo Meineke Xs Nestkasat’s Rred,, L@RS Temes. Lodesae Aso Nee Ce
nen | | a

. |

_ Case 3:20-cv-01154-MEM-DB Document 1 Filed 07/08/20 Page 26 of 36

OWS RAK se geshS and seWq_oes BASRETAQSS..\ Nosoadn.. WSL alae

we & Ane sasne mese sok Sanda nexean as Neada. fo nent ne

Mele Ae. arateshensanc Ne Srt<x. ead Sdsc) Sees on EEARED SSS GOSS. -.

TARA eASd adi Sadsked eadn Dkes agen Ws commMed Qav Qos?
Se Sse. Qewe Aas, weaned endadargedd Ad. AOR ALT C. ccgecesncnt

_S@ SCS. Cec, Ne. PORES sheasad S Sne a ia.c eA OOS 3. ceecett tcc cs eenanrssan west

By
rd

sa Sos Bsince We keckakows 5 Raves. (aod neoes Samd. See MSs a Soman _
'

 RESQRRS AOS SEL ack dodbed eq Aves aged Mss. camonesy
“RSS wese ss he Ss We Ws a esescs seas. Sees. SNesesh sascese

coe BORAT. ESA. omed ke seheh anodcdeS. adn satS. media-_

. b ay oecessncu.. do Srems Mseartks. sedeus \omes Ansdh Seana.

L Not, rc&eadacss Nc SM etkce. Awdoo S 6 Rance Ass Nes kssad Rdsas RA.

i ‘pdbner, ecesided Aes Anodes. Sada. dave. Ave Saneanh

wot _ west’. CREE. SEIS, ye Amada Sas “Seas Swe WSs, X. etn...

i

Le. De. AQERTECK os \note a <2 Borie. bc annnuninineunnenanne nines
jp oeeeek, ose, adkSke. gow nas dd Bos Gawd. agesnnwes | Suk

oo RASA. akon, ae.. we, ARIE Ge, Gece. Awe. PERE ILE. mams& « ®....
oo QTE TEN. Nox. SNexesN. CERO gy, Ants. ana ds aS BAe rd.

re
is
i ype ake <. AES DECREE Sh QEANT ees ANS BEN. oes SUNS a...

(Nae chdk cal eaggehdtuneds omeset, ag Shes eGenesne ieee
REQ EAR ON.. ae Asestmeds Ser \Son \cw es nad. be Se8O
coset eO\SONC Recs ssuuiuina ot voce esenmuti
iste Begised RASA. qeagedacicd \nechmed Reseed. ase Ae
He add. GECIBNCLS BATE Ane Mane a, Sass WEG agent Oh
2 caSiese See acter, snetttly Seen Weck A wet me a

| Na dbs dics, ease NERsiace Ss Wardtadrs ds Kake\ and \u oes ese.

oe its BaQecathe Wa Besends Sercea’ae Rss chu eacds \nedhs ee

i |
1

wn KERNES Nou, “rnhernienny, aod ares... Keadige ys dcgassas Nee

fs
ed
Case 3:20-cv-01154-MEM-DB Document 1. Filed 07/08/20 Page 27 of 36

_ Mwartuneds Sag os mediedhy necessary. Sxstino, se BBM. CH
oven ic Rethsdamired Anetiwers Shan sSacce. QEeEca\, Gast nee geadided

. : DARE CASS. Awd _raklon. ames mbes. sheoles SS. Nast amcacked
ents OE BCS. adv. “siberntnee
on 8 As. & gre Fenske sesatt Ys Qe Karedes Race A Ndord

2 eee Reses aed Selbaess ack ant SancMans SAS t.

co | oe sees SNNELERST SA. exes med. Qeusteds ae.
voces : LB estonked adcde wa ou ssc nnn
AEN. RSSEAES SOs, RHE BAS REDRy, cons Qi sos. \decundiads
OR) ASGune dd. mastksue. oceans ep
_ SEN maqeersGan Ne gseet nding Nea qressese . ead\ Nneeos coin.
an sen an ONE Bee ee RBA, STE SHED, Bean, wok. aawiedas
oo ANNORERTR E West | Acarards ” “yshepne ds, RASHSN es diac. Sadse. RR
ww Resvce Nas desdsakads Besek ealk elkces Ses ma gantert Wo ekcess. &.
. aso erm.oe coats Sees Sand ese! he mners. dress. a

 

 

a Re Xf RM Noose & Xocess: Coch Lessgares GeXRACO: oe Reocesst
. Wishersenee, lo Mace se. oe ee

ee of. Rake cegeske asd ces\eoge QATHa cages \ Nuseacisy NTS. clacoe.9%s.
oe - _ 1K Ae same wese ses Casa Snesein eds Neaaine | omental
: MS he Meocesad DeKendants Sacler Mosty Vasacs,Swenk. BaAcade,« And
soe Metal snkerionalhg and wie cedless Weveqgcd aad & cAbesS.
Seg be Aodikkerence. be healidlae 2, Kesieed, gas ier yes eh ARS Ade and
| eethed ead Aner i a sdveane he Sebeasb WRG Nacscdy

aw sees c& Kec and Seeahasts ees Sesecalie Oe

 
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 28 of 36

Mm noias. sevaitnenntnprmuenenniineninieonanannpiiimneineee amin nti anase nme ai
i VeeSes. Mae. pas goteS. as wee aes eaneste... Sasoer. re

pe enero ee wee atc ene ce eee Te

L ow tesoes skwonte . Gone | BOOS Bers t_ vps itty apt
ae ARO Re Aekoaed med Mize. Dae. ASAIN. CAN WIBBAEOA

 

Ee _ RVeetess Barsec _ Sac SERA, BWA enn rnn tenn times stem antnimeninenlie
. L LB. EMCEE Bsr hea. admandedeg- Bases. one ee.
Te i
. . ae - QSSES ONCE. GARI. YCSess  OHbes_ meh ROL
i

ee ee AEN pres bed mo. ctkes. gcoce ss. Sse Sosa. ae. QS. Coaces.aS._

7
vein un pe oe BNR EBM oo ennui nes pein ieee

_ AT @ NOE... MASS09._ sgse Scese. acks.. we age. Qweerne ase. “QSERE: Ares a

recent __ Sed, WERE UMbeskdeea, Ses. Braonres.. ae Ce MS. SOREN,

i
:

 

i re & TSeave ud Se. REASON. COnces s _  seegaSincy, ee ddeoe, S.

ARG SWS. oad. Src. aggre gn asada DdVGS Brea. . wedi

coe . IC _ Areca shewek aera _ eS Ssansed math. Agads| “Ne. edd. AA

es wo Sacks , .seceme. Seca. Nes Nae. MSTANALS, AGS Soer MOSS. BOSSES
|
open rennet wan Re. QSWRESVA oo. svete ene eter osenpennsteguene ann nnnsen ses cect etaniect-imenenent

 

ns » Nerer es, wad Weherkade. sdhenronddbuy Aad... eta smagre geri.
8%ed Ane. acredeamce exnoasiion qssce Bo Sen, Mrac neha 2 nes.
oe SEEN os Benwaa gadn & X Reads. ASCNESAALL SS. NGA, ae.
Lo west We coses sq ae EAe se. modes cdlasatad Hasler sheave.
_ a iokenek DNS, SD OFSTED i aN Sate aisle

AEARNERY OSE a cA os seo.

 

eS We endawrt®. ese. BQNee. cde. agked. wsBeeddon, WSN
woof dines. ses geciae. &icos. Se o825 $26, paad Snandse. Soe. BENEO
MROCR cx lnmmehios .Qso 25S 9. A Sook acs dan and. Aaswees
LAM RONeS, Be Baas Wahatdks. cossiaioad sickdS ssashk \se

ces _ adleeused~ SR BE... ARREST OSS, Berd, Sst. SON BEON ES
en. owenes, ema De Sees tars “sdkedGord® and a aan Sea
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 29 of 36

ages Dyesc hice. and gadtvean va See SR, AES ToeGog.-
. oS Cee en, OB a _ Swoon Moeexses . ea enqsres AGREE.
Lou Comrencied Sentences che Od asdvadeos ss Gackes

Boe \eheals. ee ichese Rss, Koc BEB. Sy eQdss Louw RETR ccc
wo. (Res eschew of Mne @ses@Gcd ednachion execeS he
| C

ABR eRe ade & smometreediac, nee sen HAR. cewma. cawooaS..
ere Se Boeke. ae “eesen daa. codsenag..xe eSeaad Wet Ad | nal
. OMReSHe. Shak hads..srdroar ed. dou Mars. ENTS EMENTEREN. A Meat.
cop eAnesoes , Masaacts Anest. eangouneds aices and Sacks. Sane: oc
i S&S. dcdecved. [ne BA,
A Wea. aches Qhee on. cn co a

eB oa Rae. SeeKO. Seen dads. ods. ac. LOSANSSekSs. es or

ARO OBS BEE AV RVSCASS VB Xwaokdde dd. co eaner..,

SSS RS . Renwed... & ycekecse ds BFORET LA, BAB, ands. Coen WS

ee . REC ORT wwosts oe. CRRERERBORED eo cos ce tenes eathng ty sean one
| MOV. wee de gewed BS Smee case ComnQree dS. OS 6 cn en

colo ADDY SS. Sraretse Ams, credaly, ea _eanmian dye
AB wane. Begimed S& gedkecien, Goown. Gestogs exiced.SSicids..
A€\.was Leedsed 6 mccese xe See. Noam See ese

1D woes, dace asaan dtves Lene hod EAA oteseay &.

LOSES ENS © Xe adkede. Bs. Snceeehe.

ER. Y aaggenstion, Ne Me... REE. 2 Winey Wood, QRS S. ed \ard

 

sn _comiiens Ave Se onhse Anes mesa rN een y and.
me daedge coven a ee
ARES ORE. DARK eran es wahqneX agin bck eked Suter. a
— Raseg,d acaes, Ss\ando Suens sad de, Gees. ea. HENOB,. “A. ances &.
Aas O0O.OO, cadss. wkeeS. amd. ase’ "ghegnes’s asexese |
a

Rawal. we Ken. Resee & < Lasces: rN Cems ann CRs \ WH"
a
E.3

- Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 30 of 36

13

ia
|
j

Le wane. R cote, Distemsance. “Sa Qe Bn op

a ae ne _weecesrd WeVendackS. ddnnedin okie oak Baars Sakesiiens
Wa ead. oy ceddress. Maseaesd a0h.8 coum Isisssesence. ks
A Aeon. 36, Aesnck gadicrgace mod shbed aah deeked enda

 

cote RRS Se Loe sdoerne. dra etersad Bey. Assosaa. a_sesves ke.

Gadee wad. Geaadrtdrcas. QESKENSES. vaenre Senai.onS , RAE. _RESWMISeS

a ge Mads Ros coea’s SNe. hecans ee Sn Qn|)sti SSN, woo

 

 

- H J messes sm Mie. Senos and shohemedss, A MS og wdncneaex
. fe ese. modsoe Shek on. Sse. wed Seaobadvrers atiacamdecs  _
oo ji Beas’. ee oo _— ve
MBS Res Src. gos geses a. techn ate advent Qdreedk, XoMis. co
a 4b. ae Svcthhtae 0k. ee este
_i Ae. adkhsodbehaga. ask. Sheed: Ye. wrecandads Nentony se QBS.
ages. RARER BO _ -
ok oh BY.. SACMBAGEDA SAgaatts Sse wcdueaedag es s Mae Yaa a
s L RS nL bart mantis dan bah chen, —
' SOS oops micas hint De gpa
I :
a so ABR. SARI a “
ABO TAR. SadeoS eseicase ss eQeagd amare. BAS. wodexcdvhed._
I uaa smese. codes samen Soo cies has. QOS QSSES. way, Qne_coshanon
. GON. ok. Wadia, RAGA | yates Nae ve Sh ~ Bows gk sme Neneh
_ ae (were Sie eine SoSS. odd log. caedta ab cd. Ye.
_ whe xkwally aad Sie. skvsecsneeks Ao ORROBMVOAN. oe Nee. asease
. 4 | takers smlaseptenestmhons isco Soe. sangeet Seancebe
: _ Ae Qeoenes AN add eekenacdk Vasedtirendy Oa. AA don gst
_ I Recs. med. Nag shacendoc’. mess QS CeseSou. Nese ainesh
oa Jeger WEN. Seagrass Ne oes “As Siva | raawied

aod atitiondhy, geskaaly. SAMS AR AACA, Nant. aw emds See ~
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 31 of 36
<eE Sons ae BVO, ek. RETrqery CHOn dn ES “ka Qeed Mag,
a i . SaQgess. dee, Mane, rere mckasS. Sase. aad. Greodbdrects. sagen. 1s
i Serd WeXeaoosis wene. BESAN, Mdveogse. RADOGTNS yas DGS.
Anele sesgecdive SGcas de eses eee and. Mm@odd, Soa cabscenr..
Brooks nerd, gxece SS LAS, Sscodtnottau, ad. enens sananed,
-h ae Naas Dansk’ seceded sbeagsee Bae eoncens See NG -
_ oesvah. aedreseatic. ht eee ah
i ABA  Raseses, ead wahendade ahadreada ood AKA otek.
_. Nadas SCR gad gedtian in Boe. SANG, AGA he ao Ko.
oon SOAS SANA T ests) Ke dWas and BANTAM Ages WO
Bd Qasescle Regie Sareaiiace ed. sodproiose Geahose af
MRD ene BN APO NS
oe BBA callimey us MNesses) Aes. ee _—
4] 6. gas ieta, ceshersmoy. mddemede, Qaica So, Wadi.
AOL SHD Sweseckadss. RBASMcah. Ssovesicne dvs da Noe. exe
modes Se canon SAek Sne. sciscamdockS Son & Bla. wennes. he
old wo mda Aemenduckes. ab. ecrdtckes: an easackaked Sond ee
E _ Npewieerm Maes le sadn a samames Se adacus Mads SecKeabaass.
TOE H YNEM Sedesahmed “Ladawens Ugs\ex Se Mine anisconhock |

— NEATH , Nas aes. eWay, QRS aie. BABS. Ws iNk Boe

second
Vy

cee ocean AALS Mne. moka de sqdeels ce tac nee loses, and SEAATAD, .OTMIANS «
eee ol (AZ No Behe s ed WKendadds cominse Se MeScash Ws ack dkess _
: : _dismlarky sthoaked hou Nace shes ested Naat sdnswes Messe.
Andie -ernghoued aces, And Sadas Geese asd Adecghed aohety
ee SS Qaeve _eOeste erasos’o. aa. Mass. AWSER EEE o. ee
—_— enna AR. Bu Nae acd Bedendaoss ads os esysthaas, WaHEE a
AM was de gaved. ds. Ave graceet Am Loc Ashesssiowian S.
LQ ENS os Amaace dS sintibni nie Nae. aotsins nde Waving 2

— §RY coe. EQ VEN Srecigtsoasy, kcseSQhat sestences. Yack ssese

tl
Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 32 of 36

_ - LAESRABIS, nly. Gok Sains Sa Sin argh she a

 

OREN 6 ce nee tenn ae Bo
: AGN. aS Aeoeaed & BKETC Se. ood eggendoeu he, SARA...
_ a
: a SB). sees Some’. ke ek Re seam Sxaed Ak 6 WS Mo Ose Sead.

Cee oe wher’ &. ea eee Saag Mead ews Geen

veto 4 . dE. QENGOW AS ORE. 8. os
oe I (EN. a naageason yes SANG. a seneeiony Se woos. © add cate « ete.
pci KEN. Ps aggnaon Seo Se. peed ding DESO. Sed 9 REESE. or

| _Aneaty comiginns Ase. ss ondsc oheess. . arenad, AVIGAIn a

aa sed. RSVR eon _

omen ce 4 WQERERORE, Wat Remade. nadeyneds pogo SEeadads

~ Reeoedh. eds aod Kcedtaa in ae srncanis a ctcesh. ck S15 900.90,

casts SeeS, So Roe Py dognadts - \dvexedn. fen cc ee

| |

— ft“ Qenr ecgdtel ita ee

oe ek cegests eae. cedbengs gacnagntes Ae VAS waose BS.
. 4 | Bae. BRsNe wweTe. mek Mesa Wes as Sends...

sevegetumresetsesse Aas be. Kesemediumed Mekerdad WOR, eatawawned Rms  seandivneh
ae ashdesgsend. ysacce... ost,

ar LP. Gecikaney, a sgh. a Adah eedeeX. BAS TESRM. adv, comet, nde

ae sO SVE RES vente

peer elt BY. Sedna. ke v@uckd & sda he, onessee, SS costeconek.  Secers.
|

 

 

a wakes. “SS. Ben, vo By ee ee
nn _ Xe) an se, Necantanke Mac. oes and. aoniingnede: spied.
LL X. gassectaonal obicesS. Mans Snes. ween esouem Sse lee. Va.

we "eho sadad mar, dadSos, con@wsoirea she \elseS Been
yG

| Case 3:20-cv-01154-MEM-DB Document1 Filed 07/08/20 Page 33 of 36

hae Ase we VeLOWse ache acd astietioot coated “. . co
L _®. cocseckionek icere Swe. EEA, Svatas< sedtifc on a

_ Cerio ones. SAcQSe opinion a . ee
@) cossecdianeds kices = We, saXoowdy. SAN dave’ Qees. ode. a
| i ek es cobe && combscs Qcean sites antlers cles.
t NRC Nene .

 

A Sascee we Warts eee ion bed BEERS. eed
\ _ Meads comaddsene doe Ss ane. Gssect  snestsak RED,
fp co tes Aeiree . eee ne
ANT. 8SCoe, Aecesehe As SN Baran Wee Rede as & BECO SS...
chi treggeehe, ean gouges ONS QE QAe Sie hase Sess., AMA a Aare
+ . 1, Slee weSeaas comsas Awesedo wese addicgheSs Nee Sewwnre
io new utesred casseckionas Races Ye AGA crqrougnens boa
Ras Nee scree Sodmies Ss. aes. Rathecs Ne Sse Ge, wien 0
8 eaweeds See okasetel A oleae oe 0 |
ee _WRERERORE,! RASA. Areanaade.” yp Leanents. ead S Sendod RRR ssl

aL Ses. an. Banco AR OE CABS, oe. > as SOE .40, COB. Sees Od seed. &
i

. Ene es Vadnoanand, head Monee SX oe meNeR aes

eter

ti

ARS 3 Red: se ae “. sedeces gocnagn gee x. LSoscalh SAT.
. Mente. oe “K Nee seme wese meMoned nereia os Saas %.
“ NAA Nes Coma ense.. snewheoned \eS2a> Sosa. MA samed Serendass
essed Ries be lve LORANE aad. Acgiwed Rates. he
. { | othe Geo tere. Cand ddcs. Saadhic Snowman needa
ARR RETOLE TAKK Renemds. Ghowred WAGOSS Weckerarts

_. Besnard meseit, Ges ma sabeads “ha ek ces ek. AAS 00.00. Coeds, iS

Rees - and ese ydamen’s ApNes€8N ek onan tenon ae .
Case 3:20-cv-01154-MEM-DB. Document 1_ Filed 07/08/20 Page 34 of 36
fd .
|

_ J ook Xwane mqessimenn, VAS WaKeasance we Qdice, ee

a.

cece ee et nei net en ie “ro Wr&eadods Ak Qded Qe Noes. wad Xecea deed. Aen,

ne ee ee NR Bator ..vS ia Aes: sesgecinde. osicets SS
i _ASSase Beak, “ests. Xwdx. adoenSiak ete AEE | Ss sSemcien.

 

coe dor oaeSpeaader odode’ to DErce. Avsaneln Skss oo
_— vee canes wenn eis 7 . Gece : Ss. CORO ROORA CARERS, US BAK. CNM ORO. we
ooo nintutsiinaneniiine panne Sate. wend eee CARA OMos hy omaaked. Na Qneae

a ae ~ Baines Raith: _ PB OWE Sager es. wresticnsd Nrendin. 7

   

| Le he euch / aconey ASR Nove’ AN
secrinnsinanenn - RAC. cemdaned smdler . acagiesceS uke Ses solves Sar.
we 4 _ NE. AATETEREA Od. ancetStik and Wmanasics ashes
. - ee ACM 8 cane Ba
ee nee ocr 2. Whe. Gease. os eet Wren dads be ness BEHA.. ogee
ce ec L nn cesaagy Soelnasios_ ds Madax. adoce Moekes. . desnonedreaked.

“nm quences 4 . _Sosemda of Dectc Lidar kses in. SGee. a Son Soe ach
ct eet fe RAR nedk..o cess ugh g&sen mOsieaR ore. co
weet ate Ne Sa& ieraeds Sednes aors Necsds cocks, BOS. oWMSTienS,..

ot be RIN KGa Come ictrearr. Mae, Srheread’s ABESE OMT MBIOODY .
ce de Sidated. cask. Sve edu sana, be cede sdtie& Srere won eels
Ho MS Ne Ge a MEN. \gaadts siace She adoidadsaion
a. cK Wwe WAC aod Ths. Aedeceed BENEMOCE... Son BONTES, -
MeN? OK coseagh. in Mis Seagecac MKacess WSANTag, “Ke.

 

nn
ce aha

ce oben ime oe . _ CAR QEER Aa. QE W_Bsare.. Aa Meags. estes, nc ae . S
ee WAL RERORE, RASS Bconaatiss ” hands BaWosh NoaSendada dst
fer seseeen otra en gees “dedes\, ‘acdees., deed. Muecns.. Som AA AMMO ds Tn LACES. aS

 
J
Case 3:20-cv-01154-MEM-DB Document 1. Filed 07/08/20 Page 35 of 36

iy
V4
ja
fe

so tye ner wn

ne LSS EO COG 6 | CS SSeeS, Sed ase she mess. desedt.

- :
1

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

dade OMIT a

ees Sek Qoses . _ -

3 Le eo Wha dir ae. .
a ou Qe eae LAS

a Scena ee

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c Te Cinas ess VealncdS Snesdlon, sestvu, ondes eadtea Ss_Resasy
Awd Ne Swe. \nesdc ds ao Mosedbedqe. “yoteeenriion. and wudied

: ve Ketan gin canna cos Shee Nes aa 3 Seve. aah comect.

) | ae aaa ea ee

Lt bea 28 [2c a ia 1 Steerer stato etnemmmrenine ,

FB Likes | ales\

a — ee

J /

[ . oe

ee :

,

: : ce

1 Coe aC .
te

         

 

Se SA, ~ Aye? APD

_— 7 wos oot}

‘in
“Eee
4, ee

       
 

i@4-Filed.07/08/20 Page 36 of 36

LLZ7GZZ HALLO _
| 9zr6t diz : aI ALVAND | Ye MN ~~ V2 &
ysn . — 4 . o-
on 0S: LOOSE 1‘ -~ SNOWOSNYOO _.= Ce Ub
' 0 *~ 0C0cI0E/90 | Wd _ SX
° jp rsodoau - dO ANAWLEVd 3d ¥ 7 ADAM CA 4)
(G7 See ae

Case 3:20-cv-01154-MEM-DB Documi
